DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 	Claims 1, and 3-23, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 3-6, 7-11, 13, and 18, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/129670 A1 to Shinjo et al. (hereinafter Shinjo) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 3-6, and 8-18, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0215183 A1 to Tanaka et al. (hereinafter Tanaka) are withdrawn in light of the Applicant’s amendments.

The previous rejection of Claims 2, 12, and 15-17, under 35 U.S.C. 103 as being unpatentable over WO 2015/126670 A1 to Shinjo et al. (hereinafter Shinjo) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, and 7-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi) in further view of US 2016/0215183 A1 to Tanaka et al. (hereinafter Tanaka).

	Regarding claims 1, 3, 7-13, and 15-20, Kageishi teaches an adhesive composition comprising a bisphenol A epoxy resin, an oxetane compound, (See abstract), a vinyl polymerizable monomer (para 45), and a cationic polymerization initiator (para 79) used in the field of electronic materials and adhesives for optical members (para 2). Specifically, Kageishi teaches the composition comprises bisphenol A epoxy resin, (Epikote 828), Oxetane OXT-121,  epoxycyclohexaylmethylmethacryate (ECMA), (para 134), and the cationic polymerization initiator is specifically SI-45 (para 120). The above SI-45 meets the claimed thermal 
	Kageishi does not explicitly teach the storage stabilizer cited in claims 1, 7, 8, and 19.
However, Tanaka teaches an adhesive composition (See abstract), specifically in Example 4, comprising a cycloaliphatic epoxy EHPE3150, a (3,4-epoxy)cyclohexanecarboxylate CELLOXIDE 2021P, a sulfonium salt SI-150L, and storage stabilizer, SI-auxiliary (para 215), wherein the polymerization initiator is used in an amount of 0.3-3 parts per 100 parts by weight of the polymerizable compound (para 140), the storage stabilizer is used in an amount of 0.3-5 wt% relative to the polymerization initiator (para 153), which meets the claimed amount ranges cited in claim 1 and 8. The above SI-auxiliary meets the claimed storage stabilizer having formula (II) cited in claim 7 as cited by the Applicant in para 80 of their Specification. Tanaka teaches the adhesive composition is used in the field of laminates for multilayer semiconductors (para 187-190), which is the same field of use of adhesives for electronic materials as cited above in Kageishi. Tanaka further teaches the stabilizer traps cations to 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the amount of SI-auxiliary stabilizer of Tanaka in the adhesive composition of Kageishi because Tanaka teaches the same field of use of adhesives for electronic materials as cited above in Kageishi using similar and compatible components, and Tanaka further teaches the stabilizer traps cations to restrain the cationic polymerization progress which gives an adhesive with excellent storage stability and adhesiveness (para 151).

Regarding claim 4, as cited above and incorporated herein, the combination of Kageishi and Tanaka teaches claims 1 and 19. Kageishi teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 and 94), and Tanaka further teaches the stabilizer traps cations to restrain the cationic polymerization progress which gives an adhesive with excellent storage stability and adhesiveness (para 151).
Kageishi is silent regarding the pot life of a time of 20 min or longer.
However, the combination of Kageishi and Tanaka teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification.
Thus, one skilled in the art would have a reasonable expectation for the composition taught by the combination of Kageishi and Tanaka to have the claimed pot life properties of the 

	Regarding claims 5, and 21-23, as cited above and incorporated herein, the combination of Kageishi and Tanaka teaches claims 1 and 19. Kageishi teaches the bisphenol A epoxy resin (para 19) and also teaches the oxetane can include 3-ethyl-3-hydroxymethyl oxetane (para 37), which meets claim 5. Kageishi further teaches from 100 parts by weight of epoxy and oxetane, the bisphenol A epoxy resin is used in an amount of 10-95 wt% (para 36) and 0.5-80 wt% of oxetane (para 41), and the above ECMA, (radically polymerizable monomer), is used in an amount of 0.2-80 parts per 100 parts of epoxy+oxetane (para 65). The above teachings overlap and encompass 50:50:50 parts with correlates to 30 mass% of glycidyl ether, alicyclic epoxy compound, and oxetane, which meets claims 21-23. (See MPEP 2144.05, “where the claimed 

Regarding claim 14, as cited above and incorporated herein, the combination of Kageishi and Tanaka teaches claims 1 and 19. Kageishi teaches fillers can be added. Tanaka further teaches the filler can be silica with an average diameter of 0.05-1 microns in amounts of 0.1-70 wt% of the composition (para 163-168) and is added order to improve heat resistance and low linear expansibility (para 164).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the amount of silica filler of Tanaka in the adhesive composition of Kageishi because Tanaka teaches the same field of use of adhesives for electronic materials as cited above in Kageishi using similar and compatible components, Kageishi teaches fillers can be added, and Tanaka further teaches the filler is added order to improve heat resistance and low linear expansibility (para 164).
The combination of Kageishi and Tanaka are silent regarding hardness properties.
However, the combination of Kageishi and Tanaka teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, stabilizer and the fillers in the same amounts, and the Applicant states that the hardness of the cured composition is based upon the amount of filler and the resin component as cited in para 60 of the Applicant’s specification.
.

Claim(s) 1, 3-5, 7-13, and 15-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/129670 A1 to Shinjo et al. (hereinafter Shinjo) in further view of JP 2008-169327 A to Kageishi et al. (hereinafter Kageishi).
	
	Regarding claims 1, 5, 8-11, 13, and 18, Shinjo teaches a curable composition (See abstract), specifically in Example 1, comprising a bisphenol A epoxy polymer YP-50, a (3,4-epoxy)cyclohexanecarboxylate CELLOXIDE 8000, a sulfonium salt SI-60, and a curing retardant (para 87), wherein the polymerization initiator is used in an amount of 0.3-3 parts with respect to the 100 parts of the epoxy resin (para 43), which meets the claimed amount cited in claim 1. Shinjo also teaches the composition specifically includes a stabilizer for the purpose of improving storage stability such as methylsulfonium (4-hydroxyphenyl) methyl sulfate (para 59 
	Shinjo does not explicitly teach the thermal polymerization initiator having the formula (I-1-1) 
    PNG
    media_image1.png
    126
    379
    media_image1.png
    Greyscale
. 
	However, Kageishi teaches an adhesive composition comprising a bisphenol A epoxy resin, an oxetane compound, (See abstract), a vinyl polymerizable monomer (para 45), and a cationic polymerization initiator (para 79) used in the field of electronic materials and adhesives for optical members (para 2) which is the same field of use of compositions for optical elements cited above in Shinjo, (para 1-4). Specifically, Kageishi teaches the composition comprises bisphenol A epoxy resin, (Epikote 828), Oxetane OXT-121, epoxycyclohexaylmethylmethacryate (ECMA), (para 134), and the cationic polymerization initiator is specifically SI-45 (para 120). The above SI-45 meets the claimed thermal polymerization initiator having formula (I-1-1) of claims 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to substitute the SI-45 of Kageishi for the SI-60 of Shinjo because Kageishi teaches the same field of use of compositions for optical elements cited above in Shinjo, (para 1-4), and Kageishi further teaches the cationic initiators such as SI-45 or SI 60 imparts long pot life at room temperature, function at low temperatures such as 60 deg C (para 92), with improved adhesive strength, mechanical strength and chemical properties, (para 15, and 92-94).
Regarding the terms “chain curing is enabled…at a temperature of 65 deg C or lower.” However, claim 1 is directed to a curable composition and not a method of curing, and thus, this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the Shinjo and Kageishi teaches each and every component of the “curable composition,” specifically the same thermal polymerization initiator SI-60 as cited in para 80 of the Applicant’s specification, and thus, would be capable of being cured at 65 deg or lower.



Regarding claim 4, as cited above and incorporated herein, the combination of Shinjo and Kageishi teaches claim 1. 
Shinjo does not explicitly teach the pot life properties. 
However, the combination of Shinjo and Kageishi teaches a substantially identical composition such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification. Furthermore, Kageishi teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 and 94) and Shinjo also teaches the stabilizer improves storage stability. (para 59 and Example 8, Table 1, para 96).
Thus, one skilled in the art would have a reasonable expectation for the composition of Shinjo and Kageishi to have the claimed pot life properties of the claimed invention because the combination of Shinjo and Kageishi teaches a substantially identical composition to the claimed invention such as such as the same epoxy resins, polymerization initiator, and amount of the same stabilizer in the same amounts, and the Applicant states that the pot life of the composition is based upon the amount of storage stabilizer and type of polymerization initiator as cited in para 56 of the Applicant’s specification, which is further evident by Kageishi which teaches a long pot life at room temperature with the use of the amount of SI-45 (para 15, 92 

Regarding claims 12, and 15-17, as cited above and incorporated herein, the combination of Shinjo and Kageishi teaches claims 1, and 9-11. Shinjo further teaches the composition is used to prepare EL display devices (para 78-79) which is manufactured in temperatures ranging from 50-100 deg C (para 83), which overlaps and meets the claimed range of 65 deg or lower. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As cited above, the closest prior art is Kageishi in view of Tanaka, and Shinjo in view of Kageishi. However, none of the prior art teaches the composition comprising both the initiators having formula (I-1-1) of claim 1 and the formula (I-2) in claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HA S NGUYEN/Examiner, Art Unit 1766